DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	Claim 1, 9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively quickly” in claim 1 is a relative term which renders the claim indefinite. The term “relatively quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By using the relative term outlined above, it is impossible to know what speed or range of speeds are being claimed by this invention, thereby making it impossible for one of ordinary skill within the art to ascertain the metes and bounds of the claimed invention. Accordingly, appropriate correction and/or clarification are required.
The term “in proximity to” in claim 1 is a relative term which renders the claim indefinite. The term “in proximity to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By using the relative term outlined above, it is impossible to know what distance from the item is being claimed, thereby making it impossible for one of ordinary skill within the art to ascertain the metes and bounds of the claimed invention. Accordingly, appropriate correction and/or clarification are required.
relatively quickly” in claim 19 is a relative term which renders the claim indefinite. The term “relatively quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By using the relative term outlined above, it is impossible to know what speed or range of speeds are being claimed by this invention, thereby making it impossible for one of ordinary skill within the art to ascertain the metes and bounds of the claimed invention. Accordingly, appropriate correction and/or clarification are required.
The term “in proximity to” in claim 19 is a relative term which renders the claim indefinite. The term “in proximity to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By using the relative term outlined above, it is impossible to know what distance from the item is being claimed, thereby making it impossible for one of ordinary skill within the art to ascertain the metes and bounds of the claimed invention. Accordingly, appropriate correction and/or clarification are required.
The term “relatively quickly” in claim 20 is a relative term which renders the claim indefinite. The term “relatively quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By using the relative term outlined above, it is impossible to know what speed or range of speeds are being claimed by this invention, thereby making it impossible for one of ordinary skill within the art to ascertain the metes and bounds of the claimed invention. Accordingly, appropriate correction and/or clarification are required.
The term “in proximity to” in claim 20 is a relative term which renders the claim indefinite. The term “in proximity to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised By using the relative term outlined above, it is impossible to know what distance from the item is being claimed, thereby making it impossible for one of ordinary skill within the art to ascertain the metes and bounds of the claimed invention. Accordingly, appropriate correction and/or clarification are required.
                Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112 (b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 103
Claims 1-12 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo (US 20150032252 A1), hereinafter Galluzzo, in view of Konolige (US 20160016311 A1), hereinafter Konolige.
Regarding claim 1, the combination of Galluzzo and Konolige teaches a robotic system.
Galluzzo teaches wherein the system comprises:
A communication interface (see at least [0051]: “The server may have an electronic communications interface (server communication interface 240) that connects with an electronics communication interface on the manipulation robot(s) (remote communication interface 210)”);
And a processor coupled to the communication interface (see at least Figure 2; see also [0018]: “The central server comprises a server communication interface, one or more server processors, and a server memory. Each of the mobile manipulation robots comprise a mobile base, at least one articulated manipulator arm having an end effector, at least one piece containment area, a plurality of sensors, a remote communication interface, a robot memory configured to store robot specific information, and one or more robot processors coupled to the sensors, the robot memory, the mobile base, and the at least one articulated manipulation arm”) and configured to:
see at least Figure 2; see also [0052]: “Further, the onboard computer processor 218 utilizes data from sensors (150, 110), to output control signals to the mobile base 160 and manipulator arm 120 for navigation and picking, respectively”; see also [0053]: “As mentioned above, the onboard computer processor 218 may also have local persistent memory storage 216 which stores specific information relevant to the configuration of each manipulation robot 100. Such information may include sensor calibration data, actuator tuning parameters, and other platform specific data. The onboard computer processor 218 may also communicate with the central server 200 to receive pick order information and respond back with confirmation data to inform the central server 200 of successful picks or any errors that might occur”; see also [0058], [0066]);
Determine based at least in part on the sensor data an action to be performed in the workspace using one or more of the robotic elements (see at least [0058]: “The manipulation robot 100 may physically adjust for variations in item location and orientation which may be determined from sensor 110 information prior to the pick… The manipulator arm 120 enables the robot to reach multiple shelf level heights. Some embodiments may extend the vertical reach of a robot by mounting the manipulator arm 120 on a vertical actuator stage. The vertical actuator stage would be able to raise and lower the manipulator arm 120 so an end effector 175 can reach both higher and lower pick locations”);
The action including moving an end effector of one of the robotic elements relatively quickly to a location in proximity to an item to be grasped (see at least [0037]: “In certain embodiments of the method, the plurality of sensors may provide signals related to detection, identification, and location of the at least one item to be picked, and one or more robot processors may analyze the sensor information to generate articulated arm control signals which guide the end effector to pick the item. Furthermore, these sensors may allow the at least one mobile manipulation robot to move through a logistics facility autonomously by recognition of at least one landmark”; see also [0017]: “The method and unique system design enable perception, localization and grasping of SKUs in a sufficiently fast manner that is essential for operational viability and economy. It also reduces the complexity and cost required for autonomous navigation of the mobile base”);
Actuating a grasping mechanism of the end effector to grasp the item using an amount of force and structures associated with minimized risk of damage to one or both of the item and its packaging (see at least [0061]: “The use of one, various interchanged, or a combination of end effector technologies is driven by the physical properties of the grasped objects as to generate a sufficient amount of lift force to carry the objects by the manipulator arm without causing damage or visible alterations”);
And send control communications to the robotic element via the communication interface to cause robotic element to perform the action (see at least Fiure 2; see also [0084]: “To perform individual piece picks, onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points 501 on the surface of a piece. FIG. 5 presents an exemplary diagram of how the manipulation robot 100 may use its end effector 175 and extension tool 170, to grasp a piece at a specific point and orientation 501. During a pick, the sensors 110 also locate the infrastructure around the pieces such as shelving levels 500, rack columns, shelf faces and signage. This geometry information for the infrastructure is required for pick manipulation algorithms in a manipulation software module 214 to determine a pick trajectory that is collision free, such that the manipulation robot 100 is able to grasp the piece without colliding with surrounding objects”).
Galluzzo does not teach, however Konolige teaches using sensor data generated subsequent to the item being grasped to ensure the item has been grasped securely (see at least [0107]: “In additional examples, sensor data received during an initial system identification phase may be also used for error correction. For instance, the robot may have been instructed to pick up an object by gripping the object at a particular point. Sensor data from one or more sensors may indicate that the object was mispicked and needs to be set down and picked up again. For instance, visual or depth sensor data may indicate that the gripper is not positioned at the point on the object that the robot was instructed to use (e.g., due to errors in optical sensing or calibration)”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Galluzzo to incorporate the teachings of Konolige because this teaching would increase safety within the system by reducing the number of dropped objects and increase accuracy by fixing gripping errors before placing the object in the target area.

Regarding claim 2, the combination of Galluzzo and Konolige teaches the system of claim 1. 
Galluzzo further teaches wherein the processor is further configured to use the robotic element to move the grasped item to a destination location (see at least [0033] – [0036]: “receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).

Regarding claim 3, the combination of Galluzzo and Konolige teaches the system of claim 1. 
Galluzzo further teaches wherein the end effector comprises a suction-based grasping mechanism (see at least [0026]: “The end effector may be a gripper, a suction cup, an electroadhesion end effector, a magnetic end effector, or combinations thereof, and the robots may comprise an end effector swap mechanism configured to permit a change of the end effector. When the end effector is a suction cup, such may be connected to a vacuum pump through a valve, wherein actuation of the valve may be controlled by the one or more robot processors”).

Regarding claim 4, the combination of Galluzzo and Konolige teaches the system of claim 3.
Galluzzo further teaches wherein the end effector comprises one or more suction cups (see at least [0026]: “The end effector may be a gripper, a suction cup, an electroadhesion end effector, a magnetic end effector, or combinations thereof, and the robots may comprise an end effector swap mechanism configured to permit a change of the end effector. When the end effector is a suction cup, such may be connected to a vacuum pump through a valve, wherein actuation of the valve may be controlled by the one or more robot processors”).

Regarding claim 5, the combination of Galluzzo and Konolige teaches the system of claim 4.
Konolinge further teaches wherein the one or more suction cups comprises a compliant material that gives way upon coming in contact with the item (see at least [0044], [0045] and [0046]: “In further embodiments, sections of the suckers can fold down to grasp the top of the boxes. For instance, grippers can initially start at full extension and then conform to the surface being gripped”). The ability for part of the suction cup to conform to the shape of the object would necessarily comprise a compliant material which gives way upon contact with the item.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Galluzzo to incorporate the teachings of Konolige because Konolige teaches that a partially conformable suction cup would provide a better grasp on the object, thereby reducing damage to the grasped objects by slipping or dropping.

Regarding claim 6, the combination of Galluzzo and Konolige teaches the system of claim 1. 
Galluzzo further teaches wherein the sensor data comprise image data generated by one or more cameras (see at least [0019]: “The robot specific information may include at least calibration data for the plurality of sensors. The robot memory may comprise computer program instructions executable by the one or more robot processors to receive data from and send data to the central server, process data received from each of the sensors, and output control signals to the mobile base and the at least one articulated manipulator arm”; see also [0022]: “The sensors may be any 3D device capable of sensing the local environment such as, for example, 3D depth cameras, color cameras, grey scale cameras, laser ranging devices, sonar devices, radar devices, or combinations thereof”).

Regarding claim 7, the combination of Galluzzo and Konolige teaches the system of claim 1.
Konolige further teaches wherein the sensor data comprise data generated by one or more of the following: pressure sensors, force sensors, torque sensors, and contact sensors (see at least [0095]: More specifically, after causing the the robotic manipulator to pick up the object (e.g., with a suction gripper), data may be received from one or more sensors, which may include combinations of different types of sensors, such as visual sensors, depth sensors, vacuum sensors, and/or force-torque sensors”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galluzzo to incorporate the teachings of Konolige because the greater input from sensors would allow the system to be more precise, and have further information to ensure proper operation and maneuvering of the item to the destination location.

Regarding claim 8, the combination of Galluzzo and Konolige teaches the system of claim 1.
Galluzzo further teaches wherein the processor is further configured to use the robotic element to move the grasped item to a destination location and place the item at the destination location (see at least [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).

Regarding claim 9, the combination of Galluzzo and Konolige teaches the system of claim 8.
Galluzzo further teaches wherein the processor is configured to place the item at least in part by moving the item to a location in proximity to the destination location, in a first phase of operation, and using the sensor data to adjust the position to the item to be more closely adjacent to a structure or second item adjacent to the destination location ([see at least [0070]: “…The automatic transfer of objects from the onboard storage bed 140 may be performed by the manipulator arm 120 of the manipulation robot 100. In such an embodiment, the manipulation robot 100 may transfer individual pieces by using its end effector 175 grasping mechanism or the robot may transfer a container 145 carried in the storage bed by manipulating it with an extension tool 170 and end effector tool 175. In any of these embodiments the system may be designed to interface automatically with a separate conveyor system 320 which may be adjacent to the transfer area 360, whereby pieces or containers 145 could be automatically moved through a conveyor 360 around a facility to and from a robot picking area 330. This method has the advantage of requiring less manual work to be done to transfer objects from a manipulator robot 100 after they are picked; see also [0022] – [0023]: “In embodiments of the system, the at least one mobile manipulation robot may be able to autonomously navigate and position itself within the logistics facility by recognition of at least one landmark by at least one of the plurality of sensors. The landmark may be a vertically mounted marker placed at a specific location within the logistics facility, or may be other identifiable visual or audible landmarks within the logistics facility. The sensors may be any 3D device capable of sensing the local environment such as, for example, 3D depth cameras, color cameras, grey scale cameras, laser ranging devices, sonar devices, radar devices, or combinations thereof. In embodiments of the system, the at least one piece containment area may be configured to sense a weight for a piece placed therein. The at least one piece containment area may be at least one of a platform, a pick-to-kit holder, a container holder, or any combination thereof. Further, more than one piece may be placed on the at least one piece containment area by the articulated manipulator arm”).


Regarding claim 10, the combination of Galluzzo and Konolige teaches the system of claim 1.
Gazzullo further teaches wherein the processor is configured to determine the action based at least in part on a plan (see at least [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).

Regarding claim 11, the combination of Galluzzo and Konolige teaches the system of claim 10.
Galluzzo further teaches wherein the processor is configured to generate the plan based on a high-level objective (see at least [0071]: “The first processor may be a task dispatch module 228, which analyzes orders received from a WMS 201, and determines which of the plurality of manipulation robots 100 is to be assigned to an order. After a manipulation robot 100 is selected for picking an order, the task dispatcher 228 instructs the robot 100 with high-level order picking information, such as, route navigation paths, SKU locations, and an order drop-off location”; see also [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).

Regarding claim 12, the combination of Galluzzo and Konolige teaches the system of claim 11.
Galluzzo further teaches wherein the high-level objective includes an identification of a plurality of items and for each item a corresponding quantity to be included in a set of items associated with an end destination (see at least [0071]: “The first processor may be a task dispatch module 228, which analyzes orders received from a WMS 201, and determines which of the plurality of manipulation robots 100 is to be assigned to an order. After a manipulation robot 100 is selected for picking an order, the task dispatcher 228 instructs the robot 100 with high-level order picking information, such as, route navigation paths, SKU locations, and an order drop-off location”; see also [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).

Regarding claim 18, the combination of Galluzzo and Konolige teaches the system of claim 1.
Galluzzo further teaches wherein the processor is further configured to determine a strategy to grasp the item using the robotic element (see at least [0084]: “To perform individual piece picks, onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points 501 on the surface of a piece. FIG. 5 presents an exemplary diagram of how the manipulation robot 100 may use its end effector 175 and extension tool 170, to grasp a piece at a specific point and orientation 501. During a pick, the sensors 110 also locate the infrastructure around the pieces such as shelving levels 500, rack columns, shelf faces and signage. This geometry information for the infrastructure is required for pick manipulation algorithms in a manipulation software module 214 to determine a pick trajectory that is collision free, such that the manipulation robot 100 is able to grasp the piece without colliding with surrounding objects”).

Regarding claim 19, the combination of Galluzzo and Konolige teaches a method.
Galluzzo teaches wherein the method comprises: 
Receiving via a communication interface sensor data associated with a workspace in which one or more robotic elements controlled at least in part by the robotic system are present ((see at least Figure 2; see also [0052]: “Further, the onboard computer processor 218 utilizes data from sensors (150, 110), to output control signals to the mobile base 160 and manipulator arm 120 for navigation and picking, respectively”; see also [0053]: “As mentioned above, the onboard computer processor 218 may also have local persistent memory storage 216 which stores specific information relevant to the configuration of each manipulation robot 100. Such information may include sensor calibration data, actuator tuning parameters, and other platform specific data. The onboard computer processor 218 may also communicate with the central server 200 to receive pick order information and respond back with confirmation data to inform the central server 200 of successful picks or any errors that might occur”);
Determining based at least in part on the sensor data an action to be performed in the workspace using one or more of the robotic elements (see at least [0058]: “The manipulation robot 100 may physically adjust for variations in item location and orientation which may be determined from sensor 110 information prior to the pick… The manipulator arm 120 enables the robot to reach multiple shelf level heights. Some embodiments may extend the vertical reach of a robot by mounting the manipulator arm 120 on a vertical actuator stage. The vertical actuator stage would be able to raise and lower the manipulator arm 120 so an end effector 175 can reach both higher and lower pick locations”);
The action including moving an end effector of one of the robotic elements relatively quickly to a location in proximity to an item to be grasped (see at least [0037]: “In certain embodiments of the method, the plurality of sensors may provide signals related to detection, identification, and location of the at least one item to be picked, and one or more robot processors may analyze the sensor information to generate articulated arm control signals which guide the end effector to pick the item. Furthermore, these sensors may allow the at least one mobile manipulation robot to move through a logistics facility autonomously by recognition of at least one landmark”; see also [0017]: “The method and unique system design enable perception, localization and grasping of SKUs in a sufficiently fast manner that is essential for operational viability and economy. It also reduces the complexity and cost required for autonomous navigation of the mobile base”);
Actuating a grasping mechanism of the end effector to grasp the item using an amount of force and structures associated with minimized risk of damage to one or both of the item and its packaging (see at least [0061]: “The use of one, various interchanged, or a combination of end effector technologies is driven by the physical properties of the grasped objects as to generate a sufficient amount of lift force to carry the objects by the manipulator arm without causing damage or visible alterations”);
And send control communications to the robotic element via the communication interface to cause robotic element to perform the action (see at least Fiure 2; see also [0084]: “To perform individual piece picks, onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points 501 on the surface of a piece. FIG. 5 presents an exemplary diagram of how the manipulation robot 100 may use its end effector 175 and extension tool 170, to grasp a piece at a specific point and orientation 501. During a pick, the sensors 110 also locate the infrastructure around the pieces such as shelving levels 500, rack columns, shelf faces and signage. This geometry information for the infrastructure is required for pick manipulation algorithms in a manipulation software module 214 to determine a pick trajectory that is collision free, such that the manipulation robot 100 is able to grasp the piece without colliding with surrounding objects”).
Galluzzo does not teach, however Konolige teaches using sensor data generated subsequent to the item being grasped to ensure the item has been grasped securely (see at least [0107]: “In additional examples, sensor data received during an initial system identification phase may be also used for error correction. For instance, the robot may have been instructed to pick up an object by gripping the object at a particular point. Sensor data from one or more sensors may indicate that the object was mispicked and needs to be set down and picked up again. For instance, visual or depth sensor data may indicate that the gripper is not positioned at the point on the object that the robot was instructed to use (e.g., due to errors in optical sensing or calibration)”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Galluzzo to incorporate the teachings of Konolige because this teaching would increase safety within the system by reducing the number of dropped objects and increase accuracy by fixing gripping errors before placing the object in the target area.

Regarding claim 20, the combination of Galluzzo and Konolige teaches a computer program product. 
Galluzzo teaches:
The computer program product being embodied in a non-transitory computer readable storage medium (see at least [0079]: “In a preferred embodiment, the characteristics of the landmarks are stored on the remote storage 216 of the manipulation robot 100 so that the robot may navigate autonomously through a logistics facility and may not require constant communication from the central server 200”; see also [0019], [0021] and fig. 2);
And comprising computer instructions for: 
Receiving via a communication interface sensor data associated with a workspace in which one or Receiving via a communication interface sensor data associated with a workspace in which one or more robotic elements controlled at least in part by the robotic system are present (see at least Figure 2; see also [0052]: “Further, the onboard computer processor 218 utilizes data from sensors (150, 110), to output control signals to the mobile base 160 and manipulator arm 120 for navigation and picking, respectively”; see also [0053]: “As mentioned above, the onboard computer processor 218 may also have local persistent memory storage 216 which stores specific information relevant to the configuration of each manipulation robot 100. Such information may include sensor calibration data, actuator tuning parameters, and other platform specific data. The onboard computer processor 218 may also communicate with the central server 200 to receive pick order information and respond back with confirmation data to inform the central server 200 of successful picks or any errors that might occur”);
Determining based at least in part on the sensor data an action to be performed in the workspace using one or more of the robotic elements (see at least [0058]: “The manipulation robot 100 may physically adjust for variations in item location and orientation which may be determined from sensor 110 information prior to the pick… The manipulator arm 120 enables the robot to reach multiple shelf level heights. Some embodiments may extend the vertical reach of a robot by mounting the manipulator arm 120 on a vertical actuator stage. The vertical actuator stage would be able to raise and lower the manipulator arm 120 so an end effector 175 can reach both higher and lower pick locations”);
The action including moving an end effector of one of the robotic elements relatively quickly to a location in proximity to an item to be grasped (see at least [0037]: “In certain embodiments of the method, the plurality of sensors may provide signals related to detection, identification, and location of the at least one item to be picked, and one or more robot processors may analyze the sensor information to generate articulated arm control signals which guide the end effector to pick the item. Furthermore, these sensors may allow the at least one mobile manipulation robot to move through a logistics facility autonomously by recognition of at least one landmark”; see also [0017]: “The method and unique system design enable perception, localization and grasping of SKUs in a sufficiently fast manner that is essential for operational viability and economy. It also reduces the complexity and cost required for autonomous navigation of the mobile base”);
Actuating a grasping mechanism of the end effector to grasp the item using an amount of force and structures associated with minimized risk of damage to one or both of the item and its packaging (see at least [0061]: “The use of one, various interchanged, or a combination of end effector technologies is driven by the physical properties of the grasped objects as to generate a sufficient amount of lift force to carry the objects by the manipulator arm without causing damage or visible alterations”);
And sending control communications to the robotic element via the communication interface to cause robotic element to perform the action (see at least Fiure 2; see also [0084]: “To perform individual piece picks, onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points 501 on the surface of a piece. FIG. 5 presents an exemplary diagram of how the manipulation robot 100 may use its end effector 175 and extension tool 170, to grasp a piece at a specific point and orientation 501. During a pick, the sensors 110 also locate the infrastructure around the pieces such as shelving levels 500, rack columns, shelf faces and signage. This geometry information for the infrastructure is required for pick manipulation algorithms in a manipulation software module 214 to determine a pick trajectory that is collision free, such that the manipulation robot 100 is able to grasp the piece without colliding with surrounding objects”).
Galluzzo does not teach, however Konolige teaches using sensor data generated subsequent to the item being grasped to ensure the item has been grasped securely (see at least [0107]: “In additional examples, sensor data received during an initial system identification phase may be also used for error correction. For instance, the robot may have been instructed to pick up an object by gripping the object at a particular point. Sensor data from one or more sensors may indicate that the object was mispicked and needs to be set down and picked up again. For instance, visual or depth sensor data may indicate that the gripper is not positioned at the point on the object that the robot was instructed to use (e.g., due to errors in optical sensing or calibration)”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Galluzzo to incorporate the teachings of Konolige because this teaching would increase safety within the system by reducing the number of dropped objects and increase accuracy by fixing gripping errors before placing the object in the target area.

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo, Konolige, and Lomerson (US 20110254298 A1), hereinafter Lomerson.
Regarding claim 13, the combination of Galluzzo and Konolige teaches the method of claim 12. 
Galluzzo teaches wherein the high-level objective comprises a manifest or other listing or items and quantities of each to be delivered to a retail store or other destination (see at least [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).
Galluzzo does not teach, but Lomerson teaches wherein the items comprise different bread products (see at least [0031]: “ For purposes of illustration, without restriction, the invention is disclosed herein as being an apparatus and product for packing bakery products such as bread, buns, English muffins, bagels, hot dog buns and loaves of bread, and the details of the invention are directed to work products of in shapes of packaged loaves of bread”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Galluzzo and Konolige to incorporate the teachings of Lomerson. The combination of Galluzzo and Konolige teaches a system with a robotic arm, an actuator comprising suction cups, and sensors designed to pick and place items to be sent to an end destination. Lomerson teaches a similar device including an actuator with suction cups (see at least [032]: “FIG. 2 shows the robot 10 from a lower perspective, showing the end effector 18 in a position that reveals the suction surface 19 of the end effector. The suction surface 19 includes an array of vacuum retrievers, such as the corrugated or "bellowed" suction cups 24 that are to be applied to and that are to pick the loaves of bread 22 or other work product”), which is designed to move items to a receptacle for shipping (see at least [031]: “the end effector 18 has been placed in alignment with the receptacle 20 which is a packing container. The work products 22 have been released by the end effector 18 and have been deposited on the bottom wall of the receptacle 20. In the embodiment illustrated, the receptacle is a box-shaped item but may be a basket, tray, pallet, or various other receptacles or surfaces”). One of ordinary skill in the art would realize that the device described by the combination of Galluzzo and Konolige could be applied to move baked goods and bread products.

Regarding claim 16, the combination of Galluzzo and Konolige teaches the system of claim 1.
Lomerson teaches wherein the end effector includes a plurality of independently- actuated sets of one or more suction cups (see at least figures 2 and 6A – 6D; see also [0038]: “An example of the picking steps is shown in FIGS. 6A-6D. In this example, the programmable end effector 18 of FIG. 2 moves from its rest position of FIG. 6A over to the accumulation of loaves 22A on the surface conveyor 26 as shown in FIG. 6B. This movement is shown by arrows a and b. The end effector moves down onto the two end loaves 22 at the stop 28 of the surface conveyor 26 as shown in FIG. 6B and first picks loaves 22A at one corner of its suction surface 19. Suction is applied to suction cups in the zone identified as 1A to 1G, 2A to 2G, 3A to 3G, and 4A to 4G. The end effector then holds the two loaves on its suction surface 19”);
And the processor is further configured to control the robotic element to grasp simultaneously two or more items (see at least figures 2 and 6A – 6D; see also [0038]: “An example of the picking steps is shown in FIGS. 6A-6D. In this example, the programmable end effector 18 of FIG. 2 moves from its rest position of FIG. 6A over to the accumulation of loaves 22A on the surface conveyor 26 as shown in FIG. 6B. This movement is shown by arrows a and b. The end effector moves down onto the two end loaves 22 at the stop 28 of the surface conveyor 26 as shown in FIG. 6B and first picks loaves 22A at one corner of its suction surface 19. Suction is applied to suction cups in the zone identified as 1A to 1G, 2A to 2G, 3A to 3G, and 4A to 4G. The end effector then holds the two loaves on its suction surface 19”);
Each using one or more of the independently-actuated sets of one or more suction cups (see at least figures 2 and 6A – 6D; see also [0038]: “An example of the picking steps is shown in FIGS. 6A-6D. In this example, the programmable end effector 18 of FIG. 2 moves from its rest position of FIG. 6A over to the accumulation of loaves 22A on the surface conveyor 26 as shown in FIG. 6B. This movement is shown by arrows a and b. The end effector moves down onto the two end loaves 22 at the stop 28 of the surface conveyor 26 as shown in FIG. 6B and first picks loaves 22A at one corner of its suction surface 19. Suction is applied to suction cups in the zone identified as 1A to 1G, 2A to 2G, 3A to 3G, and 4A to 4G. The end effector then holds the two loaves on its suction surface 19”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Galluzzo and Konolige to incorporate the teachings of Lomerson, because the ability to pick up more than one item at a time will inherently improve speed and efficiency. 

Regarding claim 17, the combination of Galluzzo, Konolige, and Lomerson teaches the system of claim 16. 
Lomerson further teaches wherein the processor is further configured to determine an optimal plan to pick and place a plurality of items, including by determining possible combinations of two or more items capable of being grasped simultaneously and determine an optimal plan that includes a mix of single-grasp and multiple-grasp pick and place actions (see at least [0037] – [0040]: “Once several products accumulate, the robot may begin its picking functions. An example of the picking steps is shown in FIGS. 6A-6D. In this example, the programmable end effector 18 of FIG. 2 moves from its rest position of FIG. 6A over to the accumulation of loaves 22A on the surface conveyor 26 as shown in FIG. 6B. This movement is shown by arrows a and b. The end effector moves down onto the two end loaves 22 at the stop 28 of the surface conveyor 26 as shown in FIG. 6B and first picks loaves 22A at one corner of its suction surface 19. Suction is applied to suction cups in the zone identified as 1A to 1G, 2A to 2G, 3A to 3G, and 4A to 4G. The end effector then holds the two loaves on its suction surface 19. When the first loaves 22A have been picked away from the accumulation of loaves on the conveyor, the conveyor advances the accumulation of loaves to the conveyor stop 28. As shown by FIG. 6C, the robot then moves the end effector over the end loaves as shown by arrow c and picks two more loaves 22B in alignment with the first two loaves 22A by again coming down over and retrieving the loaves. Suction is applied to suction cups in the chamber identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N. The end effector then holds all four loaves on its suction surface 19 and the surface conveyor again advances its accumulation of loaves to the end stop 28. As shown in FIG. 6D, the robot then rotates the end effector 90 degrees as shown by arrow d and moves the end effector over as shown by arrow e to place the empty portion of the suction surface over the loaves on the surface conveyor. The empty portion of the suction surface 19 then picks seven loaves 22C in side-by-side arrangement. Suction is applied to suction cups in the pick chamber identified as columns 5-11 and columns A-N. All of the loaves are held on the suction surface of the end effector, and the robot moves the end effector into registration with the basket and releases the loaves into the basket”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Galluzzo and Konolige to incorporate the teachings of Lomerson. This is because a plan such as the one outlined by Lomerson would allow the robotic arm to work at maximum efficiency, thereby improving picking speed and operations for the facility it is working in.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo, Konolige, and Duquette (US 20030110610 A1), hereinafter Duquette.
	Regarding claim 14, the combination of Galluzzo and Konolige teaches the system of claim 1. 
	Galluzzo further teaches wherein the processor is further configured to use the robotic element to move the grasped item to a destination location (see at least [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).
	And place the item at the destination location (see at least [0030] – [0036]: “The presently disclosed invention also includes a method of piece-picking or put-away within a logistics facility. The method may use a system for piece-picking or put-away which includes a central server and at least one mobile manipulation robot as defined in any of the embodiments described above, and may include the steps of: receiving at a central memory via a server communication interface at least one piece-picking order including at least one item to be picked; generating at the one or more server processors a piece-picking itinerary based on the at least one piece-picking order, wherein the itinerary includes a unique identification for each item to be picked, a location within a logistics facility of the items to be picked, and a route for the at least one mobile manipulation robot to take within the logistics facility; receiving at a robot memory the piece-picking itinerary; moving the at least one mobile manipulation robot along the route to the location within the logistics facility of the items to be picked; picking the at least one item to be picked from the location using an end effector of at least one mobile manipulation arm; and placing the at least one item to be picked in the at least one piece containment area”).
	Galluzzo does not teach, but Duquette teaches using subsequently received sensor information to verify placement of the item prior to releasing the item from the grasping mechanism of the end effector (see at least [0041]: “A structured illumination image can be acquired from each image acquisition device to provide three-dimensional image information of the intended component placement location prior to component placement”; see also [0094]: “As described above, verifying the placement of a component on a printed circuit board can be done by acquiring before-placement and after-placement images of a location on the circuit board where the component is expected to be placed, and then subtracting one image from the other”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Galluzzo and Konolige to incorporate the teachings of Duquette because, as it states of the pick and place system described for use within the board manufacture industry (see at least [0005]: “In order to enhance the quality of board manufacture, fully or partially populated boards are generally inspected after the placement operation(s), both before and after solder reflow, in order to identify components that are improperly placed or missing or any of a variety of errors that may occur. Automatic systems that perform such operation(s) are highly useful in that they help identify component placement problems prior to solder reflow allowing substantially easier rework or identify defective boards after reflow that are candidates for rework”). Similar benefits would be imparted by implementing this to identify misplaced components for shipping, such as ensuring that the object doesn’t fall out of the container, or isn’t improperly stacked before releasing. 

	Regarding claim 15, the combination of Galluzzo and Konolige teaches the system of claim 1.
	Duquette teaches wherein the processor uses sensor information to verify placement of the item prior to releasing the item from the grasping mechanism of the end effector (see at least [0041]: “A structured illumination image can be acquired from each image acquisition device to provide three-dimensional image information of the intended component placement location prior to component placement”; see also [0094]: “As described above, verifying the placement of a component on a printed circuit board can be done by acquiring before-placement and after-placement images of a location on the circuit board where the component is expected to be placed, and then subtracting one image from the other”).
	At least in part by using the sensor data to determine a height of the product above a height reference and comparing the determined value to an expected value associated with successful placement (see at least [0037]: “Stereovision imaging of the before and after condition of the placement location allows height maps to be generated with x-y data. Two advantages of stereovision imaging are: the generation of a depth map of the intended component placement location; and the ability to minimize, or at least reduce, the possibility that the component view will be occluded by another taller component along the line of sight”; see also [0039]: “One way in which the system can be used is by employing structured light to reconstruct heights from any one view of placement location 360. Another way is to use structured light simply as an illumination source to provide patterns of light on the surface of the location 360, then use known correlation algorithms … to correlate the structured illumination between two images acquired from different views and from the two stereo images to compute a map of heights of the surface of the board, either pre or post placement”; see also [0044]: “The two structured illumination images 320 and 322 taken from the different views of devices 300, 302, respectively, can be combined to provide three dimensional reference point image 328. Additionally, the gray-scale images obtained by device 302 can be combined to provide gray-scale delta image 330. The three dimensional reference point image 328 is used to correct each of the gray-scale delta images 318 and 330 for perspective, thereby forming first and second view gray-scale delta images with corrected perspectives, 332 and 334, respectively. The perspective-corrected gray-scale images 332 and 334 can then be used for a number of component placement inspections. Examples of such inspections can include absence/presence inspection, as indicated at block 336; pattern/character recognition as indicated at block 338, part geometry analysis as indicated at block 340, and image symmetry analysis as indicated at block 342. Pattern/character recognition 338 on the component 304 itself facilitates verification of the correct type and value of component 304, as indicated at block 344”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Galluzzo and Konolige to incorporate the teachings of Duquette because, as it states of the pick and place system described for use within the board manufacture industry (see at least [0005]: “In order to enhance the quality of board manufacture, fully or partially populated boards are generally inspected after the placement operation(s), both before and after solder reflow, in order to identify components that are improperly placed or missing or any of a variety of errors that may occur. Automatic systems that perform such operation(s) are highly useful in that they help identify component placement problems prior to solder reflow allowing substantially easier rework or identify defective boards after reflow that are candidates for rework”). Similar benefits would be imparted by implementing this to identify misplaced components for shipping, such as ensuring that the object doesn’t fall out of the container, or isn’t improperly stacked before releasing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romano (US 20190217471 A1) teaches a pick and place system with a dynamic end effector.
Lessing (US 20170203443 A1) teaches a soft robotic gripper designed for food manipulation.
Gotou (US 20160075031 A1) teaches an apparatus designed to pick up cluttered articles which are randomly piled.
Chitta (US 10124489 B2) teaches a method for picking up boxes with a sensor guided system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 AM – 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-272-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664